Title: To George Washington from Andrew Lewis, 8 August 1778
From: Lewis, Andrew
To: Washington, George


          
            Dear General
            Fort Pitt August 8th 1778
          
          I have been asked in such a Manner by the Board of this State to attend as a
            Commissioner in this quarter that I knew not how to refuse tho I had but little hopes of
            having it in my power to be of real Service,  as a Treaty with the
            Indians I believed to be what was principally in View.
            I arrived at this place on the 1st Instant but found neither Indians, Agent, or
            Commissioner, from the State of Pennsylvania nor the Instructions which I was told would
            be found on my Arrival at this place, I shall wait an Answer to a letter sent on this
            Occasion to Congress that I may know the Cause of all the Disappointments and
            Embarrasments that seems unhappily to attend what was had in prospect.
          I am confident that your Excellency will think with me that at a Time when our
            extensive Frontiers in every Settlement of this State as well as Pennsylvania are dayly
            ravaged by the depredations of a combination of all the Savage Tribes (except a few of
            the Delawares who seem to be friendly disposed) nothing can be expected by a Treaty
            before they are heartyly drubbed into a peacifick dispositition. And this leads me to
            mention something of the present embarrassing Circumstances of General McIntosh who is
            crossed in all his expectations, disappointed in the Levies that were to join his few
            Regulars, the Provisions of Flesh laid in last Winter damaged, unacquainted with what
            further Supplys he may be furnished with or when it may be expected, the Savages
            frequently Murdering & Scalping without having it in his power to afford
            protection even in the defensive way, the Season of the year far advanced, and in every
            respect without having the least prospect of effecting any thing that can redound to his
            credit or the safety of the Inhabitants, and tho he has had no regular Notice that
            Congress has laid aside the Scheme of attacking Detroit this Year, yet from the
            backwardness above mentioned as well as from a representation & Opinion of the
            Board of this State to Congress, he has reason to believe it will be the case; but however that may be the Attacking of that Post this Year
            however Necessary is altogether out of the Question. this being the case I hope your
            Excellency will pardon the freedom I take when I say that unless General McIntosh be
            enabled to carry the War into the Indian Countrys this Year the Savages will become more
            and more Insolent, and the back Settlements depopulated, in short nothing but Murder,
            Burning, Devestations, and wretched Captivity can be expected. I hope in god that
            matters has or will take such a turn in your favour that your Excellen[c]y will be able
            to reinforce the General so that a check may be given the Indians in the Offensive way
            and in the mean Time preperations effectually made for the Reduction of Detroit next
            Year.
          Were it not that I am apprehensive for the safety of my Family as well as the back
            Inhabitants in general I could be happy in my retirement, And I hope Congress are happy
            in the proofs they have given of their Infallibility in giving promotion out of the line
            of Seniority, tho some think  that suspension & the
            proceedings of a General Court Martial are against it—I
            am Your Excellency Most obedt and very Humble servt
          
            Andw Lewis
          
        